UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 North Crescent Ridge Drive 76-0333165 (State or other jurisdiction of The Woodlands, Texas 77381 (I.R.S. Employer Incorporation or organization) (Address of principal executive Identification No.) (281) 272-9331 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As of May 12, 2008, there were outstanding 10,196,784 shares of the issuer’s Common Stock outstanding. OPEXA THERAPEUTICS, INC. (A development stage company) For the Quarter Ended March 31, 2008 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Balances Sheets as of March 31, 2008 and December 31, 2007 1 Unaudited Statements of Expenses: For the three months ended March 31, 2008 and 2007 and from Inception (January 22, 2003) through March 31, 2008 2 Unaudited Statements of Cash Flows: For the three months ended March 31, 2008 and 2007 and from Inception (January 22, 2003) through March 31, 2008 3 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Condition and Results of Operations 7 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures PART I - FINANCIAL INFORMATION Item 1.Financial Statements OPEXA THERAPEUTICS, INC. (a development stage company) BALANCE SHEETS March 31, December 31, 2008 2007 Assets Current assets: Cash and cash equivalents $ 6,325,990 $ 2,645,482 Other current assets 176,381 355,266 Total current assets 6,502,371 3,000,748 Property & equipment, net of accumulated depreciation of$672,357 and $614,079 respectively 1,321,310 1,370,647 Total assets $ 7,823,681 $ 4,371,395 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 773,330 $ 938,442 Accounts payable - related parties 99,433 54,091 Accrued expenses 928,479 1,022,461 Current maturity of loan payable 61,531 60,360 Total current liabilities 1,862,773 2,075,354 Long term liabilities: Loan payable 147,274 162,456 Total liabilities 2,010,047 2,237,810 Commitments and contingencies - - Stockholders' equity: Convertible preferred stock, no par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.50 par value, 100,000,000 shares authorized, 10,196,784 and 6,696,784 shares issued and outstanding, respectively 5,098,351 3,348,351 Additional paid in capital 81,530,133 76,498,054 Deficit accumulated during the development stage (80,814,850 ) (77,712,820 ) Total stockholders' equity 5,813,634 2,133,585 Total liabilities and stockholders' equity $ 7,823,681 $ 4,371,395 See accompanying notes to consolidated financial statements -1- OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF EXPENSES Three months ended March 31, 2008 and 2007 and the Period from January 22, 2003 (Inception) to March 31, 2008 (unaudited) Three Months Ended Inception March 31, through 2008 2007 March 31, 2008 Research and development $ 2,373,936 $ 3,247,466 $ 56,131,473 General and administrative 709,517 849,786 18,334,292 Depreciation 58,277 48,831 576,487 Loss on disposal of assets - - 495,501 Operating loss (3,141,730 ) (4,146,083 ) (75,537,753 ) Interest income 37,709 178,823 1,291,535 Other income and expense, net 8,317 - 80,320 Gain on extinguishment of debt - - 1,612,440 Interest expense (6,326 ) (2,453 ) (8,261,392 ) Net loss $ (3,102,030 ) $ (3,969,713 ) $ (80,814,850 ) Basic and diluted loss per share $ (0.37 ) $ (0.59 ) N/A Weighted average shares outstanding 8,312,169 6,696,784 N/A See accompanying notes to consolidated financial statements -2- OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF CASH FLOWS Three months ended March 31, 2008 and 2007 and the Period from January 22, 2003 (Inception) to March 31, 2008 (unaudited) Three Months Ended Inception March 31, through 2008 2007 March 31, 2008 Cash flows from operating activities Net loss $ (3,102,030 ) $ (3,969,713 ) $ (80,814,850 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Stock payable for acquired research and development - - 112,440 Stock issued for acquired research and development - - 26,286,589 Stock issued for services - - 1,861,400 Stock issued for debt in excess of principal - - 109,070 Amortization of discount on notes payable due to warrants and beneficial conversion feature - - 6,313,205 Realized gain on marketable securities - 25,912 - Gain on extinguishment of debt - - (1,612,440 ) Depreciation 58,277 48,831 576,487 Debt financing costs - - 365,910 Option and warrant expense 409,682 723,392 12,434,605 Loss on disposition of fixed assets - - 495,501 Changes in: - Marketable securities - 2,926,184 - Prepaid and other expenses 178,885 (309,156 ) (593,054 ) Accounts payable (119,770 ) 236,411 423,122 Accrued expenses (93,982 ) 371,233 801,825 Net cash provided by (used in) operating activities (2,668,938 ) 53,094 (33,240,190 ) Cash flows from investing activities Purchase of property & equipment (8,940 ) (61,218 ) (1,315,411 ) Net cash used in investing activities (8,940 ) (61,218 ) (1,315,411 ) Cash flows from financing activities Common stock sold for cash, net of offering costs 6,372,397 - 32,882,134 Common stock repurchased and canceled - - (325 ) Proceeds from debt - 49,049 8,102,199 Repayments on notes payable (14,011 ) - (102,417 ) Net cash provided by financing activities 6,358,386 49,049 40,881,591 Net change in cash and cash equivalents 3,680,508 40,925 6,325,990 Cash and cash equivalents at beginning of period 2,645,482 12,019,914 - Cash and cash equivalents at end of period $ 6,325,990 $ 12,060,839 $ 6,325,990 -3- Cash paid for: Income tax $ - $ - $ - Interest - - 429 NON-CASH TRANSACTIONS Issuance of common stock to Sportan shareholders - - 147,733 Issuance of common stock for accrued interest - - 525,513 Conversion of notes payable to common stock - - 6,407,980 Conversion of accrued liabilities to common stock - - 197,176 Conversion of accounts payable to note payable - - 93,364 Discount on convertible notes relating to: - warrants - - 3,309,790 - beneficial conversion feature - - 1,715,973 - stock attached to notes - - 1,287,440 Reclassification of derivative liabilities 6,656,677 - See accompanying notes to consolidated financial statements -4- OPEXA THERAPEUTICS, INC. (a development stage company) NOTES TO FINANCIAL STATEMENTS (unaudited) Note 1.Basis of Presentation The accompanying unaudited interim financial statements of Opexa Therapeutics, Inc., a development stage company, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in Opexa’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in Form 10-K, have been omitted. Note 2.Going Concern Opexa incurred a net loss of approximately $3.1 million for the three months ended
